Citation Nr: 9928417	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an increased rating 
for PTSD and also denied entitlement to a total disability 
rating based on individual unemployability.  The veteran's 
notice of disagreement was received in October 1997.  In his 
notice of disagreement, the veteran limited his appeal to 
only the increased rating issue.  A statement of the case was 
mailed to the veteran in December 1997.  The veteran's 
substantive appeal was received in January 1998.  

In August 1998, the veteran submitted additional medical 
evidence directly to the Board.  As noted below, this 
evidence included medical opinions that the veteran was 
currently unemployable due to his medical disabilities, to 
include his service-connected PTSD.  This appears to be an 
informal claim for a total disability evaluation due to 
individual unemployability resulting from the veteran's 
service-connected disabilities, but it is not clear whether 
or not the veteran wishes to pursue this issue as he limited 
his appeal to only the increased rating issue.  In light of 
the foregoing , the Board finds that this issue is not 
properly before the Board at the present time and that it is 
not inextricably intertwined with the issue on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, this 
matter is referred to the RO in order to determine if the 
veteran is pursuing this issue and for the appropriate 
action.


REMAND

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected PTSD is worse than currently evaluated, and 
he has thus stated a well-grounded claim.

The RO last reviewed this claim in a supplemental statement 
of the case (SSOC) that was issued to the veteran in February 
1998.  Since this SSOC was issued, the veteran submitted 
additional medical evidence directly to the Board in August 
1998.  These records appear to contain his waiver of RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(1998).  This evidence included both VA and private medical 
records that noted treatment of his psychiatric and physical 
disorders.  In April 1998, the veteran underwent surgery for 
a cardiovascular disorder.  Included in these records was a 
letter from the veteran's VA physician that noted:

[The veteran] suffers from PTSD, ASHD 
[arteriosclerotic heart disease], and DM 
[diabetes mellitus].  He recently had 
open heart surgery and this has resulted 
in worsening of his mental status as 
well.  I believe that he is currently 
unable to work due to his mental status, 
as well as due to his cardiac and 
diabetic status.

The veteran's therapist made the following comment in a 
letter dated in August 1998:

I truly believe that after suffering from 
years of P.T.S.D., addictive heavy 
smoking, and poor eating habits have left 
[the veteran] susceptible to 
atherosclerosis...[The veteran] has never 
held a steady job and is currently not 
fit to work given his poor health status 
and emotional history.

The veteran's last counseling report dated in June 1998 noted 
that he was still working on reducing his PTSD symptomatology 
and his post-operative depression.

The last comprehensive VA psychiatric examination of record 
was conducted in November 1996, approximately five months 
before the veteran filed his most recent claim for an 
increased evaluation for his PTSD.  It was noted by the VA 
examiner that the veteran had undergone treatment for a 
cardiac disorder in May 1996.  The diagnosis was PTSD with 
prominent depressive symptoms.

The U. S. Court of Appeals for Veterans Claims (hereafter the 
Court) held in Caffrey v. Brown, 6 Vet. App. 377 (1994), that 
in order for a VA examination to be adequate for rating 
purposes, the examiner must have considered all pertinent 
records of medical treatment.  See also Green v. Derwinski, 1 
Vet. App. 121 (1991).  It has also held that when a veteran 
claims that his service-connected disorder has become worse 
since his last comprehensive examination, the duty to assist 
found at 38 U.S.C.A. § 5107(a) requires that the VA provide 
the veteran with a contemporaneous examination.  See Gregory 
v. Brown, 8 Vet. App. 563 (1996).  In the current case, there 
are objective medical opinions, that have been submitted 
since the veteran's last VA psychiatric examination, opining 
that his PTSD symptoms have worsened.  However, these 
healthcare professionals have not provided details on this 
symptomatology or a global assessment of the veteran's 
functioning.  These opinions are also complicated by the fact 
that they indicate that the veteran's worsened mental status 
may be due to post-operative depression and not the veteran's 
PTSD.

It is the undersigned's determination that a thorough VA 
psychiatric examination is warranted in order to determine 
the current severity of the veteran's service-connected PTSD.  
A medical opinion is also needed to differentiate between the 
veteran's PTSD symptoms and his psychiatric symptoms 
associated with his nonservice-connected cardiovascular 
disease.  The VA examiner should also provide an opinion as 
to what extent the veteran's PTSD, excluding any nonservice-
connected disorders, has interfered with his industrial and 
social adaptability.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
have treated his PTSD from August 1998 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
severity of the service-connected PTSD.  
It is imperative that the veteran's 
entire claims file, to include a copy of 
this REMAND and the appropriate rating 
criteria, be provided to and reviewed by 
the examiner.  Psychological testing 
should be performed, if deemed necessary.  
The examiner must offer an opinion as to 
what effect the veteran's service-
connected PTSD, standing alone, has on 
his social and industrial adaptability.  
Because the veteran is only service 
connected for PTSD, other medically 
distinguishable disabilities and their 
contribution to the veteran's overall 
impairment must be differentiated.  
Accordingly, the examiner, to the extent 
possible, should differentiate all 
medically distinguishable psychiatric and 
physiological disabilities; and, for 
rating purposes, list the social and 
occupational impairments attributable to 
the service-connected PTSD.  A Global 
Assessment of Functioning (GAF) Scale 
score should be provided, and the 
examiner should explain the meaning of 
the score provided.  All examination 
findings, along with the complete 
rationale for any opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased evaluation for PTSD.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a SSOC (that includes 
citation to all pertinent legal authority 
and a full discussion of the reasons and 
bases for each determination) and be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












